

116 HR 6901 IH: COVID–19 Testing Inventory Act
U.S. House of Representatives
2020-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6901IN THE HOUSE OF REPRESENTATIVESMay 15, 2020Ms. Eshoo introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Secretary of Health and Human Services to provide updated information about COVID–19 testing to the public, and for other purposes.1.Short titleThis Act may be cited as the COVID–19 Testing Inventory Act.2.Public information about COVID–19 diagnostic testsThe Secretary of Health and Human Services, in consultation with the Administrator of the Federal Emergency Management Agency, the Commissioner of Food and Drugs, the Director of the Indian Health Service, and other Federal agencies, as appropriate, shall develop a public-facing inventory, which shall be made available on a single internet website, that provides real-time data and information on in vitro diagnostic tests (as defined in section 809.3 of title 21, Code of Federal Regulations (or successor regulations)), for the detection of SARS–CoV–2 or the diagnosis of the virus that causes COVID–19, or for the detection of antibodies from COVID–19 (referred to in this section as COVID–19 diagnostic tests), including—(1)the number and type of COVID–19 diagnostic tests that are available for use in each State, territory, or Indian Tribe, by—(A)county;(B)sites of care where the tests are available for use;(C)type of tests, including molecular, antigen, and serological tests; and(D)percentage of tests that deliver rapid results at the point-of-care;(2)for each laboratory, hospital, or other health care facility that receives COVID–19 diagnostic tests, the number and type of COVID–19 diagnostic tests received;(3)each hospital or other health care facility that has the capability, capacity, and testing-related supplies to process COVID–19 diagnostic tests, including test type and location by State, territory, or Indian Tribe;(4)each laboratory that has the capability, capacity, and testing-related supplies to process COVID–19 diagnostic tests, including test type and location by State, territory, or Indian Tribe;(5)for each COVID–19 diagnostic test listed pursuant to paragraph (1), the time required to receive test results, including any time for processing and shipping, measured in the smallest unit of measurement reasonable for the particular test, whether minutes, hours, or days;(6)for each COVID–19 diagnostic test listed pursuant to paragraph (1), the approximate time per employee required to run the test;(7)for each COVID–19 diagnostic test listed pursuant to paragraph (1), each test that the Secretary has authorized, cleared, or approved under the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.), or is marketed in accordance with applicable guidance issued by the Secretary;(8)a list of each laboratory, hospital, and other health care facility that has reported a shortage of testing-related supplies, and which such supplies are reported to be in shortage;(9)for each COVID–19 test manufacturer—(A)the number and type of COVID–19 diagnostic tests for which such manufacturer has—(i)current inventory and projected production capacity for the next 180 days for at least the 180-day period following the date on which such information is submitted; and(ii)received orders, including orders such manufacturer does not have capacity to deliver; and(B)a description of materials that are in shortage that are hindering production of COVID–19 diagnostic tests by amount and type of test; and(10)for each laboratory, hospital, and other health care facility that receives COVID–19 diagnostic tests, the number of samples collected per day and the number of results transmitted to patients (including results transmitted to health care providers for patients) per day.